DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 24-60, in the reply filed on 8/4/2021 was previously acknowledged.
Applicant’s election of the species: (A) cytotoxic agent: calicheamicin or a derivative thereof; (B) SEQ ID NO: 2, (C) linker: disulfide bond linker and (D) acidic diseased tissue: breast cancer in the reply filed on 8/4/2021. Applicant indicated that claims 24-60 were readable upon, but Examiner noted that only claims 24, 25, 27, 29-41, 49, 55, 58-60 read upon to the indicated species. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election was treated as an election without traverse (MPEP § 818.01(a)). The species was searched and found free of the prior art. The search was therefore extended.
Status of the claims
Claims 24-60 were pending. Claims 26, 28, 42-48, 50-54, 56-57 were withdrawn as not drawn to the elected species. Claims 24, 25, 27, 29-41, 49, 55, 58-60 were previously presented for examination on the merits. Claims 24, 25, 26, 27, 28, 29-37 have now been cancelled. Claims 38, 39, 41, 42, 46, 49, 58, 59, 60 have now been amended. Claims 61-105 are new claims. Claims 38-105 are now pending anad are presented for examination on the merits.
Title, abstract and specification
The use of the term phLIP®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term. 
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. Furthermore, for the reasons set forth above, the title and abstract should contain the generic term rather than the trademark.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 38-105 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 38, 39, 59, 60, 71, 74, 75, 104 contain the trademark/trade name phLIP®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a pH Low Insertion Peptide which is a water-soluble membrane peptide that interacts weakly with a cell membrane at neutral pH, without insertion into the lipid bilayer and, at slightly acidic pH (<7.0), the peptide inserts into the cell membrane and forms a stable transmembrane helix (see specification, page 2) and, accordingly, the identification/description is indefinite.
The presence of a trademark or trade name in a claim is not, per se, improper under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, but the claim should be carefully analyzed to determine how the mark or name is used in the claim. It is important to recognize that a trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. See definitions of trademark and trade name in MPEP § 608.01(v). 
If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name. 
If a trademark or trade name appears in a claim and is not intended as a limitation in the claim, the question of why it is in the claim should be addressed. If its presence in the claim causes confusion as to the scope of the claim, then the claim should be rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. In the instant case, the trademark or trade name phLIP® is used in a claim as a limitation to identify or describe a particular material or product, and thus the 112(b) rejection is appropriate and herein presented. 38, 39, 59, 60, 71, 74, 75, 104
Dependent claims 40-41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, 72, 73, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 105 are also rejected as being dependent (directly or indirectly) upon rejected claims and not resolving the lack of clarity due to the trademark presence. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 39-105 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending Application No. 17/423,849. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of US ‘849 comprise overlapping subject matter.
Application ‘849 is drawn to “a composition comprising an immuno-stimulatory compound and a pHLIP® peptide”. Dependent claims include “the composition of claim 1, comprising the following structure: Peptide-Linker-ISC wherein “Peptide” is a pHLIP® peptide comprising the sequence TABLE-US-00008 (SEQ ID NO: 212) ADQDNPWRAYLDLLFPTDTLLLDLLWCA or (SEQ ID NO: 10) ADDQNPWRAYLDLLFPTDTLLLDLLWCA or (SEQ ID NO: 213) ADQDNPWRAYLDLLFPTDTLLLDLLWKA or (SEQ ID NO: 217) ADDQNPWRAYLDLLFPTDTLLLDLLWKA wherein “Linker” is a cleavable linker wherein “ISC” is an immuno-stimulatory compound, and wherein each “—” is a covalent bond”; “the composition of claim 2, wherein said immuno-stimulatory compound comprises cyclic dinucleotides (CDNs), or derivatives thereof”; “the composition of claim 2, wherein said immune-stimulatory compound comprises cyclic purine dinucleotide”; “the composition of claim 2, wherein said immuno-stimulatory compound comprises a cyclic purine dinucleotide which binds to stimulator of interferon genes (STING)”; “the composition of claim 2, wherein said immuno-stimulatory compound comprises a cGAMP, 3′,5′-cyclic diadenylic acid (c-di-AMP), or a cyclic diguanylate (c-di-GMP) cyclic compound, or a derivative thereof”; “the composition of claim 2, wherein said linker is cleavable”; “the composition of claim 7, wherein said linker comprises a disulfide bond or an acid-liable bond”; “the composition of claim 7, wherein said linker is self-immolating”; “the composition of claim 1, further comprising a modulator of polarity”; “the composition of claim 1, wherein said composition comprises 2 or more pHLIP® peptides”; “the composition of claim 11, comprising the following structure: Peptide1-Link-Peptide2 wherein “Peptide1” is a first pHLIP® peptide comprising the sequence TABLE-US-00009 (SEQ ID NO: 1) ADDQNPWRAYLDLLFPTDTLLLDLLWXA or (SEQ ID NO: 214) ADQDNPWRAYLDLLFPTDTLLLDLLWXA, wherein “Peptide2” is a second pHLIP® peptide comprising the sequence TABLE-US-00010 (SEQ ID NO: 1) ADDQNPWRAYLDLLFPTDTLLLDLLWXA or (SEQ ID NO: 214) ADQDNPWRAYLDLLFPTDTLLLDLLWXA, wherein “X” indicates any amino acid residue, including include a lysine (Lys), a cysteine (Cys), or an Azido-containing amino acid, wherein “Link” is a polyethylene glycol linker, and wherein each “—” is a covalent bond”. Another independent claim is drawn to “a method of augmenting an anti-tumor immune response, comprising administering to a subject a composition comprising an immuno-stimulatory compound and a pHLIP® peptide.” Dependent claims include: “the method of claim 13, wherein said subject comprises a solid tumor”; “the method of claim 13, wherein said composition is injected directly into a tumor mass”; “the method of claim 13, wherein said composition is systemically administered”; “the method of claim 13, wherein said immuno-stimulatory compound is delivered into the cytosols of cancer cells”; “the method of claim 13, wherein said composition is delivered into the cytosol of a macrophage within the tumor microenvironment”; “the method of claim 13, wherein said immuno-stimulatory compound is delivered intracellularly to induce a biological effect”; “the method of claim 19, wherein the biological effect of said immuno-stimulatory compound is delivered in the presence of said pHLIP® is at least 20% greater than that delivered in the absence of said pHLIP®”; “the method of claim 13, wherein said composition targets said immune-stimulatory compound preferentially to a diseased tissue compared to a healthy tissue, thereby minimizing damage to said healthy tissue”; “the method of claim 13, wherein said composition selectively promotes intracellular delivery of said immuno-stimulatory compound to cells in diseased tissue”; “the method of claim 22, wherein said composition selectively promotes intracellular delivery of said immuno-stimulatory compound into a cancer cell”; “the method of claim 13, wherein said composition selectively promotes intracellular delivery of said immuno-stimulatory compound into macrophages in a tumor microenvironment”; “the method of claim 13, wherein said composition selectively promotes intracellular delivery of said immuno-stimulatory compound into a macrophage in a diseased tissue environment”, “the method of claim 13, wherein said pHLIP® peptide comprises the amino acid sequence of Var3 pHLIP® TABLE-US-00011 (SEQ ID NO: 1) ADDQNPWRAYLDLLFPTDTLLLDLLWCA, (SEQ ID NO: 212) ADQDNPWRAYLDLLFPTDTLLLDLLWCA or variations thereof”; “the method of claim 13, wherein said pHLIP® peptide comprises the a Var3 sequence with the amino acid sequence of TABLE-US-00012 (SEQ ID NO: 2) AXDDQNPWRAYLDLLFPTDTLLLDLLWXA or (SEQ ID NO: 214) ADQDNPWRAYLDLLFPTDTLLLDLLWXA, wherein X is, selected from a lysine (Lys), a cysteine (Cys), or an Azido-containing amino acid, wherein “Link” is a polyethylene glycol linker, and wherein each “—” is a covalent bond.”
Consistent with Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1387 (CAFC 2010), it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound.  According to the Sun Pharma. court, “[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, ... and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted … .”  
See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385. In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context.  See also Pfizer,  Inc. v. Teva Pharm. USA,  Inc ., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003). See, as well, Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010).
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	No claim is currently allowed.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marcela M Cordero Garcia/              Primary Examiner, Art Unit 1658                                                                                                                                                                                          
MMCG 11/2022